       Case 1:21-cv-00142-CRK Document 19      Filed 08/10/21      Page 1 of 7




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. CLAIRE R. KELLY, JUDGE
__________________________________________
NETJETS AVIATION, INC.,                    :
                                           :
                                           :
                        Plaintiff,         : Court No. 21-00142
                                           :
                  v.                       :
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
__________________________________________ :


      DEFENDANT’S REPY IN SUPPORT OF ITS PARITAL MOTION TO DISMISS


                                    Respectfully submitted,

                                    BRIAN BOYNTON
                                    Acting Assistant Attorney General

                                    JEANNE E. DAVIDSON
                                    Director

                                    JUSTIN R. MILLER
                                    Attorney-in-Charge

                                    JASON M. KENNER
                                    Senior Trial Counsel
                                    Civil Division, Dept. of Justice
                                    Commercial Litigation Branch
                                    26 Federal Plaza – Suite 346
                                    New York, NY 10278
                                    Tel. (212) 264-9230 or 9236
Dated: New York, New York           Attorneys for Defendant
August 10, 2021
           Case 1:21-cv-00142-CRK Document 19              Filed 08/10/21      Page 2 of 7




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. CLAIRE R. KELLY, JUDGE
__________________________________________
NETJETS AVIATION, INC.,                    :
                                           :
                                           :
                        Plaintiff,         : Court No. 21-00142
                                           :
                  v.                       :
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
__________________________________________ :

                    DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
                    TO DEFENDANT’S PARTIAL MOTION TO DISMISS

          Defendant, United States (Government), respectfully submits this memorandum in reply

to Plaintiff, Netjets Aviation, Inc.’s (NJA), response (Pl. Response) to our motion to dismiss the

complaint insofar that it asserts that this Court has 28 U.S.C § 1581(i) jurisdiction over this

action.

                                        INTRODUCTION

          NJA operates aircraft through various fractional ownership and leasehold programs

including the Marquis Cardholder Program (MCP). Participants in the MCP purchase a certain

amount of flight time on aircraft maintained and operated by NJA and flown by pilots contracted

by NJA. Congress requires each passenger aboard a commercial flight originating outside of the

customs territory of the United States to pay commercial airline passenger customs user fees

(CUF). 19 U.S.C. § 58c(a)(5)(A); see also 19 C.F.R. § 24.22(g)(1). CBP does not ordinarily

collect CUF directly from the passengers itself, rather, the entity that issues the document or

ticket for travel collects the CUF from passengers and then remits the monies to CBP thirty-one

days after each calendar quarter in which the fees were collected. 19 U.S.C. § 58c(d)(1); see



                                                  2
         Case 1:21-cv-00142-CRK Document 19                Filed 08/10/21      Page 3 of 7




also 19 C.F.R. § 24.22(g). For purposes of “administrative … provisions of customs laws,” CUF

is treated “as if such fee is a customs duty.” 19 U.S.C. § 58c(g)(2); see also Compl. ¶ 3.

        NJA commenced this action to challenge U.S. Customs and Border Protection’s (CBP or

Customs) determination that NJA was required to collect and remit CUF on certain of NJA’s

MCP flights. In its complaint, NJA seeks to invoke this Court’s residual jurisdiction pursuant to

28 U.S.C. § 1581(i) as well as this Court’s protest review jurisdiction pursuant to 28 U.S.C. §

1581(a). Compl. ¶¶ 2, 4. Substantively, NJA alleges that its MCP flights were not subject to

CUF because the flights were not commercial within the meaning of the applicable regulations.

        As explained in our memorandum in support of our partial motion to dismiss, it is well

settled that jurisdiction under section 1581(i) is unavailable if jurisdiction under section 1581(a)

is or was available and adequate. Here, the rate of CUF is a protestable determination and the

denial of such a protest is reviewable in this Court pursuant to 28 U.S.C. § 1581(a). Therefore,

the Court lacks jurisdiction under section 1581(i) as a matter of law.

        In response (Pl. Response) to our motion, NJA states that it does not disagree with the

Government’s partial motion to dismiss. Pl. Response at 2. To this end, NJA attaches an

amended complaint to its response to our partial motion to dismiss, and as reflected in the

amended complaint, NJA abandons it claims alleging jurisdiction under section 1581(i). NJA

requests, however, that the Court dismiss section 1581(i) jurisdiction without prejudice so that

NJA “may renew a plea for section 1581(i) jurisdiction if it should later be determined that

section 1581(a) jurisdiction is unavailable or inadequate.” Pl. Reply at 3. The Government

consents to plaintiff filing its amended complaint. However, as explained below, this Court

should decline NJA’s request for permission to refile a complaint alleging section 1581(i)

jurisdiction at a later date.



                                                  3
           Case 1:21-cv-00142-CRK Document 19                Filed 08/10/21     Page 4 of 7




                                                ARGUMENT

I.        This Court Lacks Jurisdiction Pursuant to 28 U.S.C. § 1581(i)

          It is well-settled that 28 U.S.C. § 1581(i) “embodies a residual grant of jurisdiction

[that] may not be invoked when jurisdiction under another subsection of § 1581 is or could have

been available, unless the remedy provided under that other subsection would be manifestly

inadequate.” Sunpreme Inc. v. United States, 892 F.3d 1186, 1191 (Fed. Cir. 2018) (Sunpreme I)

(internal quotations and citation omitted. To establish that jurisdiction under another subsection

of 1581 would be “manifestly inadequate,” a party must demonstrate that the remedy provided

by that subsection is “an ‘exercise in futility, or incapable of producing any result; failing utterly

of the desired end through intrinsic defect; useless, ineffectual, vain.’” Sunpreme I, 892 F.3d at

1193-94 (quoting Hartford Fire Ins. Co. v. United States, 544 F.3d 1289, 1294 (Fed. Cir. 2008));

see also Nat’l Nail Corp. v. United States, 335 F. Supp. 3d 1321, 1327 (Ct. Int’l Trade 2018)

(same).

          As explained in our initial memorandum, for purposes of “administrative … provisions of

customs laws,” such as the procedures for pursuing an administrative protest under 19 U.S.C.

§ 1514, CUF is treated “as if such fee is a customs duty.” 19 U.S.C. § 58c(g)(2). Moreover, user

fees prescribed by 19 U.S.C. § 58c are considered charges or exactions within the meaning of 19

U.S.C. § 1514. See Norfolk and Western Ry. Co. v. United States, 18 C.I.T. 55, 61 (1994). It is

well settled that the denial of a protest challenging the “rate and amount of duty chargeable” is

reviewable in this court pursuant to 28 U.S.C. § 1581(a).

          As further explained in our motion, CBP determined that NJA was required to collect and

remit CUF. Thereafter, NJA filed an administrative protest against this determination, sought

accelerated disposition of its protest and then commenced the instant action asserting section



                                                    4
           Case 1:21-cv-00142-CRK Document 19               Filed 08/10/21     Page 5 of 7




1581(a) jurisdiction. Notably, NJA did not allege that the remedy provided by section 1581(a)

was somehow unavailable or inadequate. Id. ¶¶ 8-10. Further, despite having the burden to

establish jurisdiction, NJA failed to demonstrate or even allege that section 1581(i) jurisdiction

was available in its response. McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189

(1936). Rather, NJA agrees with Government but essentially asks this Court for leave to reassert

section 1581(i) jurisdiction at a later date if it is determined that NJA’s protest remedy was

unavailable or inadequate. NJA’s request should be denied.

       Section 1581(i) jurisdiction is determined by the facts as they exist at the time of the

filing of a complaint. See Ford Motor Company v. United States, 688 F. 3d 1319 (Fed. Cir.

2012). No set of circumstances occurring after the filing of a complaint can establish section

1581(i) jurisdiction. If NJA believes there is a legal argument as to why section 1581(i)

jurisdiction is available, it was required to address the issue in response to our partial motion to

dismiss.

       Second, while a dismissal for lack of subject matter jurisdiction is generally without

prejudice, that does not mean the non-prevailing party on a motion to dismiss is free to file its

complaint again at a later date. See Rebar Trade Action Coalition v. U.S., 25 C.I.T. 393 (2001)

(Rebar Trade Action). By filing a partial motion to dismiss, the Government seeks a

determination that, as a matter of law, section 1581(i) jurisdiction does not exist to hear NJA’s

challenge. Rebar Trade Action presented an analogous circumstance wherein plaintiff

challenged the International Trade Commission’s termination of a material injury investigation

pursuant to section 1581(i). Rebar Trade Action, 25 C.I.T. at 393. Because such a challenge

could have been brought pursuant to section 1581(c), the Government moved to dismiss the

complaint for lack of section 1581(i) jurisdiction. Id. In response, plaintiff filed its own motion



                                                  5
         Case 1:21-cv-00142-CRK Document 19               Filed 08/10/21     Page 6 of 7




to dismiss its action without prejudice pursuant to Rule 41(a)(2). Id. at 394. In granting the

Government’s motion to dismiss, the court explained that because “[t]his court has no

jurisdiction over this case and cannot therefore dismiss it with prejudice.” Id. at 395. The Court

explained that “[b]y granting Defendant’s motion to dismiss for lack of jurisdiction, however,

this Court makes clear that Plaintiff may not again challenge, under 28 U.S.C. § 1581(i), the

Commission’s negative material injury determination regarding subject imports from Japan

in Rebar Investigation.” Id.

       Similarly, although the Government consents to the filing of NJA’s proposed amended

complaint, the Court should grant the Government’s partial motion to dismiss and hold that

section 1581(i) jurisdiction does not exist to hear NJA’s challenge as a matter of law. This

holding would preclude NJA from refiling a complaint alleging section 1581(i) jurisdiction at a

later date. Pl. Reply at 3.




                                                 6
         Case 1:21-cv-00142-CRK Document 19                  Filed 08/10/21        Page 7 of 7




                                               CONCLUSION
        For the foregoing reasons, and the reasons provided in our initial memorandum, we

respectfully request that the Government’s partial motion to dismiss be granted.


                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General
                                                Civil Division

                                                JEANNE E. DAVIDSON
                                                Director

                                        By:     /s/ Justin R. Miller
                                                JUSTIN R. MILLER
                                                Attorney-in-Charge

                                                /s/ Jason M. Kenner
                                                JASON M. KENNER
                                                International Trade Field Office
                                                Department of Justice, Civil Division
                                                Commercial Litigation Branch
                                                26 Federal Plaza, Room 346
                                                New York, New York 10278
                                                Attorney for Defendant
Dated: August 10, 2021                          (212) 264-9236 or 9230




                                                   7
